ORDER ON MANDATE
WHEREAS, the decision of this court in the above case was filed May 27, 1992, wherein the judgment and sentence of the Circuit Court for Franklin County were affirmed in part, reversed in part and remanded for resentencing.
WHEREAS, upon review by the Supreme Court of Florida by discretionary review proceedings this court’s decision was quashed and the cause remanded for reconsideration 613 So.2d 460.
*451WHEREAS, the mandate of the Supreme Court of Florida has been filed with this court, now therefore,
IT IS ORDERED that the opinion of this court filed, May 27, 1992, is withdrawn and the opinion of the Supreme Court of Florida filed February 4, 1993, is adopted by this court. The judgment and sentence on appeal are affirmed in their entirety.
By Order of the Court dated this 9th day of March 1993.